[Cite as Disciplinary Counsel v. Oglesby, 131 Ohio St.3d 1212, 2012-Ohio-424.]




                        DISCIPLINARY COUNSEL v. OGLESBY.
                      [Cite as Disciplinary Counsel v. Oglesby,
                        131 Ohio St.3d 1212, 2012-Ohio-424.]
   (No. 2000-1100—Submitted January 18, 2012—Decided January 26, 2012.)
                          ON PETITION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing on
May 9, 2011, of a petition for reinstatement by respondent, Geoffrey Lynn
Oglesby, attorney registration number 0023949. In accordance with Gov.Bar. R.
V(10)(F), respondent's petition for reinstatement was referred to the Board of
Commissioners on Grievances and Discipline. The board filed its final report in
this court on December 5, 2011, recommending that respondent be reinstated to
the practice of law in Ohio subject to his serving a one-year probationary period.
No objections to the final report were filed.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Geoffrey
Lynn Oglesby, last known address in Berlin Heights, Ohio, is reinstated to the
practice of law in Ohio. It is further ordered that respondent shall serve a one-
year probationary period monitored by relator.
        {¶ 3} It is further ordered that on or before 30 days from the date of this
order relator shall file with the clerk of this court the name of the attorney who
will serve as respondent's monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent’s probationary period, relator shall
file with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
                             SUPREME COURT OF OHIO




        {¶ 4} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $1,991.77, less the deposit of $500, for a
total balance due of $1,491.77 payable, by cashier’s check or money order, by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10 percent
per annum will accrue until costs are paid in full. It is further ordered that if costs
are not paid in full on or before 90 days from the date of this order, the matter
may be referred to the attorney general for collection and respondent may be
found in contempt and suspended until all costs and accrued interest are paid in
full.
        {¶ 5} It is further ordered, sua sponte, by the court, that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients' Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of
this order, the Clients' Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients' Security Fund within 90 days of the notice of such award.
        {¶ 6} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
        {¶ 7} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of




                                           2
                              January Term, 2012




Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All case documents are subject to Sup.R. 44
through 47, which govern access to court records.
       {¶ 8} For earlier case, see Disciplinary Counsel v. Oglesby, 90 Ohio
St.3d 455, 739 N.E.2d 346 (2000).
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                           ______________________




                                        3